IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 112 MM 2018
                                              :
                      Respondent              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 DARWYN A. INGRAM,                            :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

       AND NOW, this 27th day of September, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to submit

an allocatur petition within 30 days.